                                            Case 3:20-cv-01847-JD Document 3 Filed 05/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THAM BUI,                                          Case No. 20-cv-01847-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER FOR RESPONDENT TO
                                                 v.                                         SHOW CAUSE
                                   9

                                  10     S. FRAUENHEIM,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Tham Bui, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. Petitioner was convicted in Santa Clara County, which is in this district, so venue

                                  15   is proper here. See 28 U.S.C. § 2241(d). He has paid the filing fee.

                                  16                                            BACKGROUND

                                  17          Petitioner was found guilty by a jury of conspiracy to commit murder, first degree

                                  18   burglary, assault with a deadly weapon and arson. People v. Bui, No. H044430, 2019 WL

                                  19   1325260, at *1 (Cal. Ct. App. March 25, 2019). It was also found that petitioner suffered two

                                  20   prior strike convictions. Id. Petitioner was sentenced to state prison for an indeterminate term of

                                  21   155 years to life and a determinate term of 48 years. Id. The California Court of Appeal affirmed

                                  22   the conviction. Id. at 2. The California Supreme Court denied review. Petition at 3.

                                  23                                             DISCUSSION

                                  24          STANDARD OF REVIEW

                                  25          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  26   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  27   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  28   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                            Case 3:20-cv-01847-JD Document 3 Filed 05/11/20 Page 2 of 4




                                   1   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                   2   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   3   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   4   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   5   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   6   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   7   688, 689 (1st Cir. 1970)).

                                   8           LEGAL CLAIMS
                                   9           As grounds for federal habeas relief, petitioner asserts that: (1) the trial court erred in

                                  10   denying a motion to suppress evidence related to the tracking of his cellphone; (2) the trial court

                                  11   erred in admitting evidence of a confidential conversation; (3) the trial court erred in admitting

                                  12   into evidence a declaration against interest; (4) there were erroneous jury instructions; (5) there
Northern District of California
 United States District Court




                                  13   was cumulative error; and (6) in light of a new state law the case should be remanded to the trial

                                  14   court to decide on dismissing a prior felony enhancement.

                                  15           In claim one petitioner argues that the trial court erred denying a motion to suppress in

                                  16   violation of the Fourth Amendment. The case of Stone v. Powell, 428 U.S. 465, 481-82, 494

                                  17   (1976), bars federal habeas review of Fourth Amendment claims unless the state did not provide

                                  18   an opportunity for full and fair litigation of those claims. Even if the state courts’ determination of

                                  19   the Fourth Amendment issues is improper, it will not be remedied in federal habeas corpus actions

                                  20   so long as the petitioner was provided a full and fair opportunity to litigate the issue. See Locks v.

                                  21   Sumner, 703 F.2d 403, 408 (9th Cir. 1983). All Stone requires is the initial opportunity for a fair

                                  22   hearing. Such an opportunity for a fair hearing forecloses this Court’s inquiry upon habeas

                                  23   petition into the trial court’s subsequent course of action, including whether or not the trial court

                                  24   made any express findings of fact. See Caldwell v. Cupp, 781 F.2d 714, 715 (9th Cir. 1986). The

                                  25   existence of a state procedure allowing an opportunity for full and fair litigation of Fourth

                                  26   Amendment claims, rather than a defendant’s actual use of those procedures, bars federal habeas

                                  27   consideration of those claims. See Newman v. Wengler, 790 F.3d 876, 880 (9th Cir. 2015).

                                  28
                                                                                            2
                                            Case 3:20-cv-01847-JD Document 3 Filed 05/11/20 Page 3 of 4




                                   1   California state procedure provides an opportunity for full litigation of any Fourth Amendment

                                   2   claim.

                                   3            In this case petitioner took advantage of California state procedure and litigated the Fourth

                                   4   Amendment claim. Bui, 2019 WL 1325260, at *13-15. The trial court found that petitioner did

                                   5   not have an expectation of privacy in his cell phone location data. Bui, 2019 WL 1325260, at *15.

                                   6   Therefore, Stone bars federal habeas review of this claim which is dismissed.

                                   7            For claim six, petitioner argues that pursuant to California Senate Bill No. 1393, the case

                                   8   should be remanded to permit the trial court to exercise its discretion whether to dismiss his prior

                                   9   felony conviction that enhanced the sentence. Senate Bill No. 1393 amended the penal law to

                                  10   delete the restriction prohibiting a judge from striking a prior serious felony enhancement. Bui,

                                  11   2019 WL 1325260, at *34. A judge can now in the furtherance of justice exercise its discretion to

                                  12   strike or dismiss an enhancement for a prior serious felony conviction. Id. This claim was denied
Northern District of California
 United States District Court




                                  13   by the state courts. The California Court of Appeal noted that the trial court stated at sentencing

                                  14   that the crimes were exceptionally dangerous and violent, petitioner would be a threat if released

                                  15   into the community and the trial court had continuing fears for the victim. The California Court of

                                  16   Appeal held that based on these comments and the facts of the case, a remand would serve no

                                  17   purpose because the trial court would not reduce the sentence. Bui, 2019 WL 1325260, at *36.

                                  18   Petitioner has presented a purely state law claim that the state courts denied. This claim is

                                  19   dismissed. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (explaining that “it is not the

                                  20   province of a federal habeas court to reexamine state-court determinations on state-law

                                  21   questions”).

                                  22            Liberally construed, claims two, three, four and five are sufficient to require a response.

                                  23                                              CONCLUSION

                                  24            1.     The first and sixth claim in the petition are DISMISSED.

                                  25            2.     The clerk shall serve by electronic mail a copy of this order on the Attorney

                                  26   General of the State of California at SFAWTParalegals@doj.ca.gov. The clerk also shall serve a

                                  27   copy of this order on petitioner by regular mail. Respondent can view the petition on the

                                  28   electronic docket (Docket No. 1).
                                                                                          3
                                            Case 3:20-cv-01847-JD Document 3 Filed 05/11/20 Page 4 of 4




                                   1          3.      Respondent shall file with the Court and serve on petitioner, within eighty-four (84)

                                   2   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   3   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                   4   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                   5   trial record that have been transcribed previously and that are relevant to a determination of the

                                   6   issues presented by the petition.

                                   7          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   8   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                   9          4.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                  10   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  11   2254 Cases. If respondent files such a motion, it is due eighty-four (84) days from the date this

                                  12   order is entered. If a motion is filed, petitioner shall file with the Court and serve on respondent
Northern District of California
 United States District Court




                                  13   an opposition or statement of non-opposition within twenty-eight (28) days of receipt of the

                                  14   motion, and respondent shall file with the Court and serve on petitioner a reply within fourteen

                                  15   (14) days of receipt of any opposition.

                                  16          5.      Petitioner is reminded that all communications with the Court must be served on

                                  17   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  18   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                  19   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  20   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  21   1997) (Rule 41(b) applicable in habeas cases).

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 11, 2020

                                  24

                                  25
                                                                                                     JAMES DONATO
                                  26                                                                 United States District Judge
                                  27

                                  28
                                                                                         4
